In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-132 CR

____________________


EX PARTE RODERICK HENRY




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 1976




MEMORANDUM OPINION (1)
	On February 26, 2003, the trial court denied Roderick Henry's application for writ
of habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  In response, Roderick Henry
filed a "Notice to Continue Appeal" that complains that his confinement is illegal under
the Eighth Amendment.
	No appeal lies from the refusal to issue the writ of habeas corpus unless the trial
court conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett,
819 S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim.
App. 1993).  The trial court did not issue a writ of habeas corpus, nor did he conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ORDERED
that the appeal be DISMISSED for want of jurisdiction.
	APPEAL DISMISSED. 
								PER CURIAM

Opinion Delivered April 24, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P.47.4.